Citation Nr: 1130592	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  07-24 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea also claimed as secondary to the service-connected esophageal spasms and/or gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to February 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).

In January 2009, a Travel Board hearing was held before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  This case was remanded by the Board in May 2009 and May 2010 for further development.

The issue of entitlement to service connection for coronary artery disease (CAD) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has appealed the denial of service connection for sleep apnea claimed as secondary to his service-connected conditions of GERD and esophageal spasms. VA treatment records show a diagnosis of sleep apnea.  In June 2008, the Veteran submitted an internet article from Penn Today indicating a potential relationship between sleep apnea and GERD.

This case was remanded by the Board in May 2010 to afford the Veteran a VA examination.  Specifically, the examiner was asked to determine whether the Veteran's sleep apnea was related to service and/or his service-connected GERD and/or esophageal spasms.  

The Veteran was afforded a VA examination in June 2010.  The VA examiner found that the Veteran's current sleep apnea was not caused by or aggravated by his service connected GERD and/or esophageal spasms.  He opined that there was no scholastic medical literature that supports that sleep apnea is related to the GERD or esophageal spasm.  He stated that sleep apnea is caused by repetitive collapse of the upper airway during sleep, whereas GERD and esophageal spasms are digestive conditions.  The examiner stated that it would be with resort to mere speculation to state whether there was permanent aggravation, above and beyond the natural progression, of the sleep apnea by GERD and/or esophageal spasms.  

The VA examiner also opined that the current sleep apnea was not casually related to any conditions during service.  He reasoned that there is no record showing that the Veteran was ever diagnosed as having sleep apnea or signs or symptoms of sleep apnea.  

We note that although the June 2010 VA examiner issued an opinion with reason and rationale for the questions presented, we find that more development is needed to adequately address this claim.  In this regard, we note that the VA examiner found there was no scholastic medical literature which supports that sleep apnea is related to GERD or esophageal spasms.  However, medical literature is of record which indicates a potential relationship between sleep apnea and GERD.  We find that an addendum opinion is needed so that the VA examiner can address the medical literature of record as it is contradictory to the opinion rendered.  

Furthermore, in correspondence received in July 2011, the Veteran's representative related that an addendum to the June 2010 opinion was needed so that the examiner could address the likelihood of internal complications being the cause behind the Veteran's sleep apnea.  The representative argues that the Veteran sustained shrapnel wounds to the head from a landmine in service and that although the scars have healed the extent of the internal derangement is still unknown.  An opinion regarding the above has not been rendered and such should be obtained for proper adjudication.  

The June 2010 VA examiner also commented that it would be with resort to mere speculation to state whether there is permanent aggravation  - above and beyond the natural progression - of sleep apnea by the service-connected GERD and/or esophageal spasm.  

The Board observes that the United States Court of Appeals for Veterans Claims (Court) has held that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis of the opinion must be provided by the examiner or apparent upon a review of the record.  Jones v. Shinseki, 23 Vet. App. 382 (2010).   In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment on etiology - without speculating, because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.

As the VA examiner did not provide a clear basis for the statement that an opinion cannot be provided without resort to mere speculation, the Board finds the June 2010 VA examination report to be inadequate.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one.   See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the argument set forth above and the medical literature of record, the Board finds that an addendum VA opinion is warranted.  In view of VA's duty to assist obligations, which include the duty to obtain a VA examination or opinion when necessary to decide a claim, and based upon guidance from the Court, remand for the purpose of obtaining a VA examination(s) is required.

Accordingly, the case is REMANDED for the following action:

1.   Obtain an addendum from the VA examiner who reviewed this claim in June 2010 or obtain an opinion by an appropriate specialist to determine the etiology of the Veteran's sleep apnea and address the considerations noted.  The claims folder must be sent to the examiner for review.  Following a review of the relevant evidence in the claims file, the examiner is requested to address the following question, providing a rationale for any opinion offered: whether it is more likely than not (i.e., probability greater than 50 percent) that any currently present sleep apnea was caused by service and/ or caused or aggravated by the appellant's service-connected esophageal spasms and/or service-connected GERD.  The examiner should specifically address the literature in the record that discusses a link between sleep apnea and GERD.  The examiner should also address whether the Veteran's sleep apnea is related to the shrapnel wound injury sustained in service.

If the examiner concludes that there is insufficient information to provide an etiologic opinion without resort to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's sleep apnea.  

2.  Thereafter, after undertaking any other additional development deemed necessary, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


